McCARTY, J.
(concurring).
The facts in this case, as I read the record, show conclusively that plaintiff went into possession of the rooming house in question as the tenant of Goldberg, and that both Goldberg and Stilwell recognized her as such. When plaintiff applied to Stilwell for a lease, he gave her the refusal of the property for three days, evidenced by the following writing: “$35. April 1, 1901. Mrs. Wm. Bowe has refusal of Tanner Bloch for three days from April 1, 1901, at thirty-five dollars per month, and otherwise on same terms as last tenant. One week’s time allowed. O. J. Stilwell.” On or about April 4, 1901, plaintiff paid Stilwell the rent on the property for the first month, and received from him a receipt, of which the following is a copy: “$35.00. Received of Mrs. J. Bowe, thirty-five dollars for one month’s rent for second floor of Tanner Block, subject to approval of L. B. Goldberg, owner of Tanner property, time for rent to commence to be agreed upon later. O. J. Stilwell.”
Respecting the time from which the payment made should apply on the rent, Stilwell testified in part as follows: “My *383impression is now that I thought it would take about a week to clean up the house, and after that was done the rent could commence. . . . Q. Then she (plaintiff) was to have how long to clean up the rooms? A. About a week is my memory of it. Q. Wasn’t she to move in when the rooms were cleaned ? A. If the rent was accepted, she was to move in. Q. Well, was that accepted? A. Yes. . . . Q. I presume that you forwarded the money to Mr. Goldberg? . . . A. Not until this lease was turned over; . . . along in May or June, I think. . . . Q. Then you sent the money to him did yon ? A. Yes; and the balance that Mrs. Palmer paid to make the rent up to the 1st of June.”
As stated in our former opinion in this case, reported in 36 Utah, 214, 102 Pac. 1007, 24 L. R A. (N. S.) 226, “after paying the rent as aforesaid, appellant (Mrs. Bowe), with the consent of Stilwell, moved her household goods in the second story of the building, took possession thereof and started the business of keeping a rooming house.” On or about June 26, 1901, a notice in writing, of which the following is a copy, was served on plaintiff to quit the premises.: “Take notice that you are hereby required to quit and deliver up to me the possession of the premises known as the ‘Tanner Block,’ in Ogden City, Utah, and situated on the comer of Twenty-Pourth Street and Lincoln Avenue, in said city, and being the entire second story of said block, at the expiration of the month of your monthly tenancy of said premises, commencing on the 15th day of June, 1901, and ending on the 15th day July, 1901. This is intended as the fifteen days’ notice to quit prior to the end of your month, for the purpose of terminating your tenancy aforesaid. June 26, 1901. L. B. Goldberg, Landlord, by O. J. Stilwell, Agent, per G. H.” Stilwell testified regarding his connection with the giving of this notice in part as follows: “Q. You remember signing it? A. I remember signing it. Q. And you gave it to Mr. Halverson ? A. I gave it to Mr. Halverson: yes, sir.” The record shows that Mr. Halverson was Mrs. Palmer’s attorney in a former suit brought against her and *384Stilwell by plaintiff herein, to recover possession of the personal property involved in this action. In the face of these facts, it is idle for Stilwell to contend that plaintiff was not a tenant, or that he did not recognize her as such.
The defendant requested the court to charge the jury that “in this action it is an undisputed fact that on or about the 10th or 12th day of April, 1901, the defendant Stilwell gave to plaintiff a receipt for the sum of thirty-five dollars, which money he then and there received, which receipt was introduced in evidence in this action by the plaintiff, in the words and figures following. (Setting forth the receipt.) I instruct you that this receipt did not authorize the plaintiff to enter into the occupancy of the second floor of the Tanner Block in this city, or to retain possession thereof.” The refusal of the court to give this'instruction was excepted to, and is now assigned as error. The contention that the court erred in refusing to give this request is entirely without merit. In the first place, it is not contended, nor was the case tried on the theory, that the receipt operated as a lease, or gave the plaintiff authority to take possession of the rooming house in question, and to move her furniture therein; and I do not think the jury could have so construed it. The receipt itself in plain terms, provides that the leasing of the house by Stilwell shall be “subject to the approval of L. B. Goldberg, owner of the Tanner property.” And furthermore, after plaintiff, in pursuance of a tacit, if not express, understanding with Stilwell, as shown by his testimony herein referred to, took possession of the property, cleaned up the house, and moved her furniture and. household goods therein, she was recognized as a tenant by both Stilwell and Goldberg. And the court, under the undisputed facts in this case, would have been justified in charging the jury that the relationship of landlord and tenant existed between plaintiff and Goldberg. Therefore the court was not required to instruct the jury as to the legal effect of the receipt, as the jury could not possibly have been misled by it, to the prejudice of defendant.
Appellant also complains of the refusal of the court to direct a verdict in his favor. In support of this assignment of *385error, counsel for appellant contends with much earnestness that there was not sufficient evidence to warrant the court in submitting the case to the jury. In order to properly illustrate the soundness of the court’s ruling on this point, it is necessary to make a further review of the facts as disclosed by the evidence. Plaintiff, as soon as she moved her furniture into the building, was called to Promontory, which is about fifty miles from Ogden, to attend her sick husband, and she left Mrs. Annie Palmer in charge of the rooming house during her absence. Plaintiff returned to Ogden about May 1, 1-901, and, according to her testimony, which is not denied, she went to the Tanner Block to resume charge of the rooming house, and was met by one of the employees in the house, who showed her a paper purporting to be a lease of the property, executed by Goldberg; that she examined the document and found that it was a lease from Goldberg to her, and that her name, as lessee, had been erased, and that Mrs. Palmer’s name had been substituted and inserted therein as lessee; that Mrs. Palmer refused to permit her to take and resume charge of the house and furniture, claiming that she (Mrs. Palmer) held a lease' on the property and was entitled to the possession thereof.' Plaintiff further testified that on being refused access to the house by Mrs. Palmer, she immediately called on Stilwell at his office in the Reed Hotel, and informed him of her interview with Mrs. Palmer; that Stilwell admitted that he had, at the request of Mrs. Palmer, erased plaintiff’s name from the lease and in lieu thereof had inserted the name of Mrs. Palmer as lessee. Plaintiff is corroborated on this point by George Marsh, who was present and took part in the conversation as her attorney. Stilwell in his testimony admitted that a demand was made on him, either by plaintiff or Marsh, for the lease. On this point he testified as follows: “Q. Now you say that she (plaintiff) came over with George Marsh to the Reed Hotel, and they asked you for the lease on the second floor of the Tanner Block ? A. I am not certain whether she came with George Marsh or not; I was asked for the lease. on the Tanner Block by either one or *386botL Q. How many times, if you remember, did Mrs. Bowe and Mr. Marsh visit you at the Need Hotel with reference to the occupation of the Tanner Block? A. If Mrs. Bowe came with Mr. Marsh in May or June, she was there three times; otherwise, only twice. Mr. Marsh was there twice, once in May, with her, and again when the demand for the lease was made.” It appears from the record that plaintiff, after she returned from Promontory, succeeded in getting possession of one of the rooms in this rooming house and held it for a considerable length of time, but was finally dispossessed.
That Stilwell acted in bad faith towards plaintiff in this matter, for the purpose of aiding Mrs. Palmer in withholding from plaintiff her property, I think is all but conclusively shown by the evidence. In fact, Stilwell’s ' own testimony tends to show this. In explanation of his conduct in delivering the lease to Mrs. Palmer, he testified in part as follows: “Mrs. Palmer had been asking for the papers some time. I didn’t want to do anything unfair, so I held it for a while, so I could see Mrs. Bowe. She (Mrs. Palmer) kept assuring me that it would be all right to deliver it to her, because they were partners. I held it for .a few .days for that reason. Q. You tried to see Mrs. Bowe, but could not find her? A. Yes; I made every effort to find her, to see her, to inform her not to move in, but did not see her.” He further testified that when plaintiff, in company with Marsh, called to see him at the Heed Hotel and demanded the lease (which the record shows was about May 1, 1901) he “didn’t know that there was any fuss between them (plaintiff and Mrs. Palmer) at all;” that he told them he “had nothing to do with the renting of it, and that Mr. Goldberg had made a contract with Mrs. Palmer.”
Now it is evident from this testimony, when considered in connection with the testimony of plaintiff and Marsh, that the lease was sent to Stilwell and by him delivered to Mrs. Palmer, in April, while plaintiff was at Promontory. The record shows that the only time Stilwell tried to find plaintiff and was unable to do so was during the time she was at *387Promontory on. the occasion mentioned. If, as Stilwell claims, the property in question was leased by Goldberg to Mrs. Palmer, and that be (Stilwell) had nothing whatever to do with the transaction, except to deliver the lease to Mrs. Palmer and collect the rent, why it became necessary for him, in order to avoid doing “anything unfair,” to hold the lease until he could see plaintiff is not made to appear. Stilwell testified that Mrs. Palmer informed him “that Mrs. Bowe was out of town, and that she (Palmer) should have the lease.” Now, if he, in delivering the lease to Mrs. Palmer, was merely following the instructions of Goldberg, it is difficult to understand why it was necessary for him to get the “assurance” of Mrs. Palmer that she should have the lease, and that “it would be all right” for him to deliver it to her. I have examined the record in this case with considerable care, and am clearly of the0 opinion that the question of whether Stilwell aided and abetted Mrs. Palmer in the wrongful detention of the goods in question was one of fact for the jury to determine, and that the court did not err in refusing to give the peremptory instruction requested by the defendant.
The defendant requested the court to charge the jury that if they found from the evidence that plaintiff “went to Promontory, or elsewhere, and left Mrs. Palmer in charge of said rooming house .and the property therein, then Mrs. Palmer was rightfully in possession, and this is true, even though you should find from the evidence that the defendant Stilwell, during the absence of Mrs. Bowe, made a lease to the second floor of said Tanner Block to Mrs. Palmer; and such lease, if you find one was made, would not be a taking ci the personal property described in the complaint and in the building from the custody and control of plaintiff by defendant Stilwell, nor would it be an aid of the possession of said property by Mrs. Palmer, if you find that she was in possession thereof; and unless you find that defendant did some other act than lease said second floor to Mrs. Palmer, if you find that he did so lease it, for the taking possession of said property to Mrs. Palmer in active aid of her, then your *388verdict must be for the defendant Stilwell.” Defendant duly excepted to and assigned as error the refusal of .the court to give this instruction, but he has not discussed or even mentioned this assignment in his brief.
I agree with the Chief Justice that this assignment should be deemed abandoned; but, as it is suggested that the court erred in refusing to give the instruction, and that because of such error a new trial should be granted, I shall briefly discuss the alleg'ed error. It is not contended, nor was it suggested at the trial, that Mrs. Palmer was not rightfully in charge of the rooming, house during the time plaintiff was at Promontory in April, 1901. The claim made by plaintiff and the theory upon which she presented her case to' the court and jury is that she left Mrs. Palmer who was employed by her as chambermaid, in charge of the rooming house on that occasion; that during her absence Stilwell received the lease in question from Goldberg; that the lease was made to plaintiff us lessee; that Stilwell, instead of holding the lease and delivering it to plaintiff on her return from Promontory, erased her name from the instrument and inserted the name of Mrs. Palmer as lessee; that with the change thus made he delivered the instrument to Mrs. Palmer, to enable her to hold possession of the leased property in her own name, and to prevent plaintiff from resuming her possession of the real property and the furniture in question on her return from Promontory; that Stilwell, to further aid and abet Mrs. Palmer in the wrongful withholding from plaintiff of the property, ordered her from the premises, and later on gave her written notice to vacate. And there is abundant evidence, as I read the record, to support this theory of the case. The claim made by Stilwell in this court, and the theory upon which he presented his side of this case in the court below, is that he had nothing whatever to do with leasing the property to either the plaintiff or Mrs. Palmer, except receiving and sending to Goldberg their applications for a lease. Counsel for appellant in his painted brief says: “His (Stilwell’s) only connection with the transaction was as agent to deliver the lease executed by the owner,. Goldberg.” And again: *389“The bare delivery of the lease, wbicb seemed to have been all the connection the appellant had with the transaction, would not constitute aiding and abetting Mrs. Palmer in the conversion of the personal property.” Now the'lmguage of the requested instruction under consideration implies that there was some evidence tending to show that “Stillwell, during the absence of Mrs. Bowe, made a lease of the second floor of the said Tanner Block to Mrs. Palmer.” There is not a scintilla of evidence in the record tending to show, nor from which it can be inferred, that Stilwell made a lease to Mrs. Palmer. As I have pointed out, neither party tried the case on that theory. The instruction, therefore, is not predicated upon any fact established in the case, nor is it in harmony with the theory advanced by either party, except that part of it which recites that Mrs. Palmer was rightfully in charge of the property during the time that plaintiff was at Promontory, which is conceded by both parties. The charge of the court, when read and considered as & whole, was as favorable to the defendant as the facts in the case warranted.
For the reasons herein stated, I concur in the affirmance of the judgment.